

Exhibit 10.120


FIRST AMENDMENT TO STOCK AND WARRANT PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO STOCK AND WARRANT PURCHASE AGREEMENT (this “First
“Amendment”) dated as of March 23, 2009 is by and between StockerYale, Inc., a
Massachusetts corporation (the “Company”), and Lewis Opportunity Fund LP
(“Lewis”).


WHEREAS, on or about December 24, 2008, the Company and Lewis entered into a
Stock and Warrant Purchase Agreement pursuant (the “Purchase Agreement”) to
which Lewis agreed to purchase from the Company, and the Company agreed to sell
to Lewis, 2,000,000 shares of common stock of the Company (the “Common Stock”)
and a warrant for the purchase of 1,000,000 shares of Common Stock at an
exercise price of $0.50 per share, for an aggregate purchase price of $500,000
(the “Transaction”);


WHEREAS, pursuant to the Purchase Agreement, the closing of the Transaction was
to occur on or prior to March 5, 2009 (the “Closing Date”);


WHEREAS, Lewis was unable to complete the Transaction on or prior to the Closing
Date, and Lewis has asked the Company to extend the Closing Date until June 30,
2009; and


WHEREAS, the Company is willing to extend the Closing Date until June 30, 2009,
provided that Lewis agrees to the terms of this First Amendment, including with
respect to the agreement for judgment described below.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration the receipt of which is
hereby acknowledged, the parties hereby agree as follows:


 
1.
The Agreement is hereby amended by deleting “March 5, 2009” from Section 2
thereof and replacing it with “June 30, 2009.”



 
2.
The Agreement is hereby amended by adding the following sentence as a new and
final sentence of Section 2: “Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.”



 
3.
Lewis hereby agrees that the Company shall be permitted to enforce the Agreement
and this First Amendment in a court of law in the Commonwealth of Massachusetts
as set forth in the Agreement and this First Amendment, and Lewis hereby agrees
to the entry of a judgment against Lewis and in favor of the Company with
respect to Lewis’ obligations under Agreement, as amended, including the payment
of the Aggregate Purchase Price plus and fees permitted hereby and
thereby.  Lewis hereby waives any and all rights to a trial and hereby agrees
and stipulates that the Company is entitled to an immediate judgment of the
Aggregate Purchase Price and fees permitted by the Agreement and this First
Amendment.



 
4.
Except as is set forth in this First Amendment, the Agreement is and shall
remain in full force and effect in accordance with its terms.


 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this First Amendment is executed as of the day first written
below.


STOCKERYALE, INC.
 
By:
/s/ Mark W. Blodgett
Name:  Mark W. Blodgett
Title:  Chief Executive Officer
 
LEWIS OPPORTUNITY FUND LP
 
By:
/s/ W. Austin Lewis
Name:  W. Austin Lewis
Title:  General Partner


 

--------------------------------------------------------------------------------

 